Citation Nr: 0802965	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-35 445	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, status post-patellectomy, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, evaluated as 10 percent disabling prior to 
September 27, 2005. 

3.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative changes, evaluated as 20 
percent disabling since September 27, 2005.

4.  Entitlement to an increased rating for traumatic 
degenerative changes of bilateral hips with mechanical low 
back pain with probable early degenerative changes, evaluated 
as 20 percent disabling prior to September 27, 2005.

5.  Entitlement to an increased rating for mechanical low 
back pain with degenerative changes, evaluated as 20 percent 
disabling since September 27, 2005. 

6.  Entitlement to an increased rating for greater 
trochanteric bursitis with degenerative changes of the right 
hip, evaluated as 10 percent disabling since September 27, 
2005.

7.  Entitlement to an increased rating for greater 
trochanteric bursitis with degenerative changes of the left 
hip, evaluated as 10 percent disabling since September 27, 
2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
August 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that rating decision, the RO 
continued a 20 percent rating for chondromalacia of the left 
knee, status post-patellectomy; a 10 percent rating for 
chondromalacia of the right knee; and a 20 percent rating for 
traumatic degenerative changes of bilateral hips with 
mechanical low back pain with probable early degenerative 
changes.  

In December 2005, the RO in Indianapolis, Indiana, issued a 
rating decision in which it continued the 20 percent rating 
for chondromalacia of the left knee, status post-
patellectomy, and increased to 20 percent the rating for 
chondromalacia of the right knee with degenerative changes, 
with an effective date of September 27, 2005.  In the 
December 2005 rating decision, the RO also re-characterized 
the veteran's service-connected traumatic degenerative 
changes of bilateral hips with mechanical low back pain with 
probable early degenerative changes as mechanical low back 
pain with degenerative changes rated as 20 percent disabling 
with an effective date of September 27, 2005; greater 
trochanteric bursitis with degenerative changes of the right 
hip, rated as 10 percent disabling with an effective date of 
September 27, 2005; and greater trochanteric bursitis with 
degenerative changes of the left hip, rated as 10 percent 
disabling with an effective date of September 27, 2005. 

In August 2005, the veteran and his spouse testified at a 
hearing before a Decision Review Officer at the Indianapolis 
RO.


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
left knee, status post-patellectomy, is manifested by 
subjective complaints of pain, stiffness, swelling, 
instability, and locking; objective findings reflect 
extension to zero degrees, flexion no less than 120 degrees, 
normal ligamentous stability, a lack of recurrent 
subluxation, and X-ray findings of mild degenerative changes.

2.  Prior to September 27, 2005, the veteran's service-
connected chondromalacia of the right knee was manifested by 
subjective complaints of pain, stiffness, swelling, 
instability, and locking; objective findings reflected a full 
range of motion, normal ligamentous stability, a lack of 
recurrent subluxation, and X-ray findings of mild 
degenerative changes.

3.  Since September 27, 2005, the veteran's service-connected 
chondromalacia of the right knee with degenerative changes is 
manifested by subjective complaints of pain, instability, and 
crepitation; objective findings reflect extension to zero 
degrees, flexion to 130 degrees, normal ligamentous 
stability, and X-ray findings of minimal degenerative 
changes.

4.  Prior to September 27, 2005, the veteran's service-
connected traumatic degenerative changes of bilateral hips 
with mechanical low back pain with probable early 
degenerative changes were manifested by subjective complaints 
of pain causing difficulty walking; objective findings 
reflected hip flexion to 90 degrees, extension to 25 degrees, 
adduction to 20 degrees, abduction to 25 degrees, and 
external and internal rotation to 30 degrees, and X-ray 
findings of mild spondylosis of the lumbar spine extending 
into the thoracic spine.

5.  Since September 27, 2005, the veteran's service-connected 
mechanical low back pain with degenerative changes is 
manifested by subjective complaints of pain and stiffness 
causing difficulty walking; objective findings reflect mild 
paraspinal muscle spasm and flexion to 80 degrees, extension 
to 20 degrees, lateral flexion to 25 degrees, lateral 
rotation to 25 degrees, and X-ray findings of stable minimal 
degenerative changes.

6.  Since September 27, 2005, the veteran's service-connected 
greater trochanteric bursitis with degenerative changes of 
the right and left hips is manifested by pain with flexion to 
115 degrees, extension to 25 degrees, adduction to 20 
degrees, abduction to 35 degrees, external rotation to 50 
degrees, and internal rotation to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
chondromalacia of the left knee, status post-patellectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2007).

2.  The criteria for a rating greater than 10 percent for 
chondromalacia of the right knee have not been met prior to 
September 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2007).

3.  The criteria for a rating greater than 20 percent for 
chondromalacia of the right knee with degenerative changes 
have not been met since September 27, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5263 (2007).

4.  The criteria for a rating greater than 20 percent for 
traumatic degenerative changes of bilateral hips with 
mechanical low back pain with probable early degenerative 
changes have not been met prior to September 27, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243, 5251-5253 (2007).

5.  The criteria for a rating greater than 20 percent for 
service-connected mechanical low back pain with degenerative 
changes have not been met since September 27, 2005.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243 (2007).

6.  The criteria for a rating greater than 10 percent for 
service-connected greater trochanteric bursitis with 
degenerative changes of the right hip have not been met since 
September 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5019, 5251-5253 (2007).

7.  The criteria for a rating greater than 10 percent for 
service-connected greater trochanteric bursitis with 
degenerative changes of the left hip have not been met since 
September 27, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5019, 5251-5253 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through an October 2004 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims and the evidence needed to support his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following the 
October 2004 notice letter.  In December 2005, the RO issued 
the veteran an additional notice letter, to which the veteran 
responded with written argument in support of his claim.  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran was given VA examinations in February 
2003 and September 2005.  The veteran and his wife testified 
at a hearing before a Decision Review Officer at the RO in 
August 2005, a transcript of which is present in the claims 
file.  The veteran has submitted lay statements from his 
wife, friends, and co-workers, and he and his representative 
have further provided written argument in support of his 
claims.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claims on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, evaluation of the 
medical evidence since the filing of the claim for increased 
ratings and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
based on limitation of motion of the same knee joint.

The relevant medical evidence of record consists of February 
2003 and September 2005 VA examinations.  In the February 
2003 examination report, the examiner noted that the veteran 
reported difficulty standing for long periods, which was 
causing him problems at his job.  The veteran also reported 
difficulty walking on stairs due to stiffness and locking in 
his knees, which sometimes gave way.  The veteran reported 
wearing bilateral knee support braces.  The examiner noted 
that the veteran experienced flare-ups in his joints two to 
three times per month, usually lasting one day and severely 
limiting his range of motion.  

On physical examination, the examiner found no recurrent 
subluxation or dislocation in the veteran's knees.  
Occasional swelling bilaterally was noted.  The examiner 
found the veteran to have a full range of motion bilaterally, 
with flexion of the knees to 140 degrees and full bilateral 
extension.  Medial lateral collateral stability and posterior 
cruciate ligament appeared normal.  The veteran was found to 
have range of motion in the right hip of forward flexion to 
90 degrees, extension to 25 degrees, adduction to 20 degrees, 
abduction to 25 degrees, and external and internal rotation 
to 30 degrees each.  Range of motion in the veteran's left 
hip does not appear to have been tested.

Radiological examination of the veteran revealed a small 
dystrophic soft tissue calcification on the anterior left 
knee joint capsule pursuant to the veteran's in-service left 
patellectomy, as well as very mild degenerative changes in 
the bilateral knee joints.  Mild spondylosis of the upper 
lumbar spine extending into the thoracic spine was also 
noted.  The veteran's hips were found to be radiologically 
normal bilaterally.  The examiner's diagnosis was very mild 
degenerative changes bilaterally in the veteran's knees.

The September 2005 report of VA examination reflects the 
veteran's further complaints of chronic knee pain, 
crepitation, and "feelings of giving out."  The examiner 
noted the veteran's statement that he had developed more pain 
and instances of his knees giving way.  The veteran also 
stated that he was falling two to three times weekly and had 
begun using a cane to walk.  The examiner noted the veteran's 
report that the increased pain in his knees was causing 
problems with his employment due to his increased difficulty 
walking.  The examiner further noted the veteran's complaints 
of limping and increased low back pain that hindered him from 
getting out of bed promptly in the mornings.  The veteran 
reported occasional excruciating episodes of pain, lasting 45 
minutes to an hour, which required aspirin, stretching, and 
massage.  The veteran further reported that the pain in his 
back was worsened by sitting or standing for prolonged 
periods and limited his ability to engage in recreational 
activities.  The examiner also noted the veteran's complaints 
of increasing bilateral hip pain.

Physical examination of the veteran revealed bilateral 
crepitation on repetitive flexion and extension of the knees.  
Range of motion to 120 degrees was found in the left knee and 
to 130 degrees in the right knee with active, passive, and 
repetitive range of motion.  The veteran's ligamentous 
stability was found to be normal bilaterally with varus and 
valgus stress, and his Lachman, McMurray, anterior, and 
posterior drawer tests were all negative.  The veteran's back 
was found to have a range of motion of flexion to 80 degrees, 
extension to 20 degrees, and lateral flexion and rotation to 
25 degrees, all with active, passive, and repetitive range of 
motion.  The veteran was found to have negative straight leg 
raises and normal reflexes and strength in the lower 
extremities.  The examiner found mild right-sided paraspinal 
muscle spasm.  Examination of the veteran's hips revealed 
range of motion bilaterally of flexion to 115 degrees, 
extension to 25 degrees, adduction to 20 degrees, abduction 
to 35 degrees, external rotation to 50 degrees, and internal 
rotation to 30 degrees, all with active, passive, and 
repetitive range of motion.  The examiner further found 
tenderness on the left greater trochanter.

Radiological examination of the veteran revealed stable mild 
medial compartment degenerative changes of the left knee and 
stable minimal degenerative changes of the right knee.  
Examination also revealed stable minimal degenerative changes 
in the veteran's lumbosacral spine.  The examiner's diagnosis 
was bilateral degenerative joint disease and chondromalacia 
of the bilateral knees with a moderate functional impact due 
to pain, lack of endurance, fatigue, and weakness.  The 
examiner opined that the disability caused a major impact on 
the veteran's walking at his job and standing, sitting, or 
driving for long periods of time.  The examiner noted that 
the veteran was not having completely incapacitating 
episodes.  The examiner further diagnosed mechanical low back 
pain with minimal limitation and bilateral greater 
trochanteric bursitis without major functional impact.

In addition to the medical evidence, the veteran has 
submitted multiple statements in support of his claim as well 
as lay statements from his wife, friends, and co-workers.  
Each of these statements reflects similar complaints and 
symptoms as were reported in the veteran's two VA 
examinations.  In particular, the veteran's co-workers report 
having seen the veteran fall while walking at work.  His wife 
noted that the veteran's pain has limited his ability to 
drive, sleep, and do home improvements.  The veteran 
corroborated these statements, contending in multiple 
statements that his continued employment is threatened by the 
pain in his knees, which has caused him to fall and have 
difficulty walking, particularly when descending stairs or 
ramps.  He also stated in a December 2005 letter that, due to 
the pain in his knees, he was forced to take a medical 
retirement from a former job in 1987 because he was unable to 
stand on a factory line.

The veteran and his wife testified before a Decision Review 
Officer at a hearing at the Indianapolis RO in August 2005.  
At that hearing, the veteran reiterated his prior statements 
concerning his knees giving way and causing him to stumble 
and fall, particularly when descending stairs or ramps at 
work.  The veteran also stated that he used an electric cart 
at work when he needed to travel distances of a quarter-mile 
or more due to weakness in his knees.  The veteran further 
reported that he wore bilateral knee braces daily and used a 
cane at times.  He also contended that he experienced sharp 
pains in his knees, back, and hips two to three times a day.  
The veteran's wife testified that his disabilities limited 
his ability to do housework and drive and were causing 
increasing pain.

A.  Chondromalacia of the Knees

The RO assigned a 20 percent evaluation for the veteran's 
chondromalacia of the left knee, status post-patellectomy, 
and a 10 percent evaluation for chondromalacia of the right 
knee, effective August 26, 1972, in accordance with the 
criteria set forth in the rating schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In a December 2005 rating decision, 
the RO re-characterized the veteran's right knee disability 
as chondromalacia of the right knee with degenerative changes 
and increased the rating to 20 percent, effective September 
27, 2005.  Under Diagnostic Code 5257, which evaluates other 
impairment of the knee (which includes recurrent subluxation 
or lateral instability), a 10 percent rating is warranted for 
slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment.

Since the filing of the veteran's claims for increased 
ratings, the Board does not find that the veteran's 
chondromalacia of the left knee, status post-patellectomy, 
has resulted in a level of impairment warranting a rating 
higher than 20 percent.  The Board further does not find that 
prior to September 27, 2005, the veteran's chondromalacia of 
the right knee resulted in a level of impairment warranting a 
rating higher than 10 percent.  The Board further does not 
find that from September 27, 2005, the veteran's 
chondromalacia of the right knee with degenerative changes 
has resulted in a level of impairment warranting a rating 
higher than 20 percent.  

Here, the medical evidence reflects that the veteran has been 
noted to use a cane and knee brace to combat what he has 
described as instability.  He also employs an electric cart 
to travel long distances at work.  The VA examination reports 
reflect the veteran's reported history of his knees giving 
out and the examiner's assessment of knee pain without 
ligamentous instability.  Radiological evaluation has 
revealed mild degenerative changes in the veteran's knees.  
In this case, the objective medical evidence does not reflect 
findings of lateral instability or subluxation of the 
veteran's knees.  While the veteran has complained of 
weakness and giving way of his knees, at no time has a 
finding of subluxation or instability been reported by an 
examining physician.  

The Board thus concludes that a compensable rating for the 
veteran's chondromalacia of the left knee, status post-
patellectomy, is not warranted under Diagnostic Code 5257.  
As noted above, examinations have revealed no medical 
evidence of subluxation or instability in the knee.  In the 
absence of any clinical evidence to demonstrate subluxation 
or instability in the knee, a compensable rating under 
Diagnostic Code 5257 is not warranted.  

Similarly, in the February 2003 report of VA examination, the 
examiner found no evidence of instability of the right knee 
and did not otherwise report that there was subluxation in 
the knee.  Additionally, since September 27, 2005, there has 
been no medical evidence demonstrating recurrent subluxation 
or lateral instability.  The Board thus finds that a 
compensable rating for the right knee under Diagnostic Code 
5257 has not been warranted during the pendency of this 
claim.

The Board will also consider whether the veteran's service-
connected bilateral knee disability would warrant a higher 
rating under any other diagnostic code.  In that connection, 
the Board notes that under Diagnostic Code 5010, arthritis 
due to trauma is to be rated for degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2007).  Furthermore, under Diagnostic Code 
5003, in the absence of limitation of motion, arthritis is 
rated as 10 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and 20 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.

The Board does not find that the clinical evidence supports a 
higher rating for degenerative arthritis under Diagnostic 
Codes 5010 and 5003.  Specifically, the Board notes that in 
rating the veteran's right knee disability at 20 percent, the 
RO explicitly considered the February 2005 VA examination 
report that the pain, lack of endurance, fatigue, and 
weakness caused a moderate functional impact.  Prior to that 
time, no functional impact was identified at the February 
2003 examination, and the veteran was found to have a full 
range of motion bilaterally at that time.  Thus, given the 
lack of other appreciable clinical findings, assignment of a 
rating higher than the current 20 percent under Diagnostic 
Codes 5010 and 5003 is not warranted.  

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, a 20 percent 
disability rating if flexion is limited to 30 degrees, and a 
30 percent disability rating if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under Diagnostic Code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
20 percent disabling if extension is limited to 15 degrees, 
30 percent disabling if extension is limited to 20 degrees, 
40 percent disabling if extension is limited to 30 degrees, 
and 50 percent disabling if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board concludes that the evidence does not support a 
rating for limitation of flexion under Diagnostic Code 5260 
or for limitation of extension under Diagnostic Code 5261.  
As noted above, the veteran had full range of motion 
bilaterally prior to September 27, 2005.  After that date, 
the veteran's right knee had range of motion to 130 degrees 
and to 120 degrees in the left knee with active, passive, and 
repetitive range of motion.  As such, neither VA examination 
report revealed limitation of flexion or extension of either 
knee sufficiently restricted to warrant a compensable rating.  
As the functional impact of the bilateral knee disability has 
been properly considered by the ratings currently assigned as 
discussed above, no further rating is warranted under 
Diagnostic Codes 5260 or 5261.

As a result, the Board finds that the clinical evidence does 
not suggest, even when functional loss due to pain is 
considered, that the veteran's bilateral knee disability is 
so disabling as to approximate the level of impairment 
required for the assignment of a rating greater than the 
current 20 percent for chondromalacia of the left knee, 
status post-patellectomy; greater than 10 percent prior to 
September 27, 2005, for chondromalacia of the right knee; or 
greater than 20 percent from September 27, 2005, for 
chondromalacia of the right knee with degenerative changes.  
In reaching this decision, the Board looks particularly to 
the findings of the February 2003 examination, in which the 
examiner noted only the veteran's subjective complaints and 
diagnosed very mild degenerative joint disease in the knees.  
Further, at the September 2005 VA examination, the veteran's 
right knee was found to have range of motion to 130 degrees 
and to 120 degrees in the left knee with active, passive, and 
repetitive range of motion.  The VA examiner at that time 
found that the veteran's bilateral knee disability caused 
moderate functional impairment.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261; DeLuca, 8 Vet. App. at 204-7.  There has been no 
indication that separate ratings may be assigned for 
limitation of extension and flexion.  Compensable ratings are 
not demonstrated by the clinical findings regarding either 
motion.

Otherwise, the Board does not find the clinical evidence 
demonstrates ankylosis of the knee (Diagnostic Code 5256), or 
malunion of the tibia or fibula with knee disability 
(Diagnostic Code 5262).  Likewise, while the veteran has 
complained of symptoms of locking, pain, and swelling of his 
knees, the clinical evidence does not demonstrate dislocation 
of semilunar cartilage (Diagnostic Code 5258) or removal of 
semilunar cartilage (Diagnostic Code 5259).  Further, the 
Board finds that the clinical evidence does not demonstrate 
traumatically acquired genu recurvatum with weakness and 
insecurity in weight-bearing (Diagnostic Code 5263).

Therefore, the Board concludes that assignment of higher 
ratings for chondromalacia and degenerative changes in either 
the right knee or the left knee is not warranted.

B.  Low Back and Bilateral Hip Disability Prior to September 
27, 2005

Prior to September 27, 2005, the RO assigned a 20 percent 
evaluation for the veteran's traumatic degenerative changes 
of bilateral hips with mechanical low back pain with probable 
early degenerative changes in accordance with the criteria 
set forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
5010, for arthritis due to trauma.  Pursuant to the RO's 
rating, the Board will consider the low back and bilateral 
hip disability as a single disability under Diagnostic Code 
5010, which criteria are identified above.  The Board will 
also consider, however, whether separate ratings for the 
disabilities would result in a higher overall rating for the 
veteran.

In that connection, the Board first notes that, effective 
September 23, 2002, which was prior to the veteran's claim 
for increase, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2007)).  

VA must thus consider the veteran's claim for increased 
rating prior to September 27, 2005, for traumatic 
degenerative changes of bilateral hips with mechanical low 
back pain with probable early degenerative changes under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F. 3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).  See also VAOPGCPREC 3-2000 (April 
10, 2000) and 7-2003 (November 19, 2003).  

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5289 provides that a 40 
percent rating will be assigned for ankylosis of the lumbar 
spine at a favorable angle, and a 50 percent rating for 
ankylosis at an unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  Under Diagnostic Code 5292, limitation 
of motion of the lumbar spine that is slight warrants a 10 
percent rating.  Moderate limitation of motion warrants a 20 
percent rating.  When limitation of motion is severe, a 40 
percent rating is warranted.  The maximum rating under 
Diagnostic Code 5292 is 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

In addition, under Diagnostic Code 5295, a 10 percent 
evaluation is warranted for lumbosacral strain manifested by 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
The Board notes that a 40 percent rating is the maximum 
rating under Diagnostic Code 5295.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.  

Under Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2): When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Furthermore, under the current version of the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), for degenerative arthritis under Diagnostic 
Code 5242, the General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

The Board will also consider whether the veteran's hip 
disability is separately compensable prior to September 27, 
2005, under Diagnostic Code 5251, which provides a rating of 
10 percent for limitation of extension of the thigh to 5 
degrees.  Similarly, the Board will consider whether the 
veteran's hip disability is compensable under Diagnostic Code 
5252 for limitation of flexion of the thigh. Under Diagnostic 
Code 5252, a 10 percent rating is warranted where flexion of 
the thigh is limited to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  The Board will also 
consider the veteran's hip disability under Diagnostic Code 
5253 for impairment of the thigh.  Under Diagnostic Code 
5253, a 10 percent rating is warranted where the affected leg 
cannot toe-out more than 15 degrees or adduction is limited 
to the point where the legs cannot be crossed.  A 20 percent 
rating is warranted under Diagnostic Code 5253 where 
abduction of motion is limited and motion is lost beyond 10 
degrees.  The normal range of motion of the hip is to 125 
degrees of flexion and to 45 degrees of abduction. 38 C.F.R. 
§ 4.71, Plate II (2007).

Here, relevant medical evidence documents a February 2003 
radiological examination revealing mild spondylosis of the 
upper lumbar spine into the thoracic spine.  The examination 
report did not address lost range of motion of the veteran's 
spine.  Regarding limitation of motion, the February 2003 
examination report notes the veteran's complaint of lost 
range of motion in his spine and hips occurring two to three 
times per month due to joint flare-ups but documents no 
incapacitating episodes, treatment, or other objective 
evidence of a back disability beyond the mild spondylosis 
found radiographically.  The Board notes that a rating of 20 
percent is the highest available under Diagnostic Code 5003 
in the absence of compensable limitation of motion of the 
specific joints involved.  In this case, no compensable 
limitation of motion of either the veteran's back or hips was 
documented prior to September 27, 2005.  

The Board first finds that prior to September 27, 2005, the 
veteran's hip disability did not warrant separate ratings 
under the diagnostic codes identified above.  Although an 
August 1997 VA examination had found mild degenerative 
changes in the veteran's hips, relevant medical evidence from 
the February 2003 VA examination documents that the veteran's 
hips were normal radiographically.  Under Diagnostic Codes 
5010 and 5003, in the absence of compensable limitation of 
motion, X-ray evidence of degenerative arthritis is required 
for a rating of at least 10 percent for the veteran's 
bilateral hip disability.  Further, the range of motion of 
the veteran's hips documented at the examination-which, via 
testing of the right hip, was found to be extension to 25 
degrees, forward flexion to 90 degrees, abduction to 25 
degrees, adduction to 20 degrees, and external and internal 
rotation to 30 degrees each-is noncompensable under the 
relevant rating criteria found in Diagnostic Codes 5251, 
5252, and 5253.  

Turning thus to an evaluation of the veteran's low back 
disability prior to September 27, 2005, the Board notes that 
the VA examiner did not diagnose the veteran in February 2003 
with ankylosis of the spine or with severe limitation of 
motion of the lumbar spine.  Further, the examiner did not 
find severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of the joint space, or any abnormal 
mobility on forced motion.  The veteran further did not 
report incapacitating episodes lasting 4 weeks or more in the 
12 months preceding the February 2003 examination.  The Board 
thus concludes that the rating of 20 percent was proper prior 
to September 27, 2005.  

As discussed above, the Board will also consider whether, 
prior to September 27, 2005, application of other diagnostic 
codes specifically addressing the veteran's low back 
disability would warrant a higher rating than assessment 
under Diagnostic Code 5003.  The Board concludes that the 
relevant medical evidence does not support a higher rating 
under other diagnostic codes.  There is no evidence of 
ankylosis, either favorable or unfavorable, to warrant a 
higher rating under former Diagnostic Code 5289.  There is 
further no evidence of severe limitation of motion, which 
would warrant a 40 percent rating under Diagnostic Code 5292.  
Nor is there evidence of intervertebral disc syndrome causing 
incapacitating episodes of at least four weeks during the 12 
months preceding the rating, as contemplated by Diagnostic 
Code 5293.  The flare-ups were described by the veteran at 
the February 2003 examination as occurring two to three times 
monthly but required no treatment by physicians.  Diagnostic 
Code 5293 is thus not for application prior to September 27, 
2005.  Similarly, there is no evidence of severe lumbosacral 
strain to warrant a 40 percent rating under former Diagnostic 
Code 5295.  

The Board further finds that, prior to September 27, 2005, a 
rating greater than 20 percent for the veteran's low back 
disability is not warranted under the revised Diagnostic 
Codes 5235-5243.  The relevant medical evidence shows that 
the veteran was diagnosed with mild spondylosis of the upper 
lumbar spine extending into the thoracic spine.  Although the 
range of motion of the veteran's spine was not tested at the 
February 2003 examination, the Board concludes that the 
veteran's range of motion does not rise to the level of 
compensable disability under the General Rating Formula for 
Diseases and Injuries of the Spine even applying the results 
from the September 2005 VA examination.  Specifically, the 
September 2005 examination revealed range of motion of 
flexion to 80 degrees, extension to 20 degrees, and lateral 
flexion and rotation to 25 degrees, all with active, passive, 
and repetitive range of motion.  There is further no 
objective evidence that the veteran suffered from favorable 
or unfavorable ankylosis of the spine.  The Board notes in 
particular that the veteran complained of low back pain to 
the VA examiner, who recorded the veteran's complaints of 
limitation of motion only in the context of joint flare-ups 
two to three times per month that limited his range of motion 
and were treated with heat.  There is thus no evidence to 
suggest that prior to September 27, 2005, the veteran's 
limitation of motion was sufficiently severe to warrant a 
rating higher than 20 percent for his low back disability 
under the revised Diagnostic Codes 5235-5243 and General 
Rating Formula for Diseases and Injuries of the Spine.

C.  Low Back Disability Since September 27, 2005

The Board further finds that a rating greater than 20 percent 
assigned to the veteran's mechanical low back pain with 
degenerative changes from September 27, 2005, is not 
warranted.  Consideration of the relevant medical evidence 
reflects that radiological examination conducted at the 
veteran's September 2005 VA examination found minimal 
degenerative changes of the lumbar spine.  The examiner 
further diagnosed mild paraspinal muscle spasms and noted the 
veteran's complaints of increasing low back pain that caused 
difficulty walking and standing for prolonged periods.  The 
examiner concluded that the veteran's low back disability 
caused minimal limitation.  Based on this evaluation and the 
veteran's statements, the RO assigned a 20 percent evaluation 
for the low back disability in accordance with the criteria 
set forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5242 for arthritis due to trauma and 
degenerative arthritis.  Under Diagnostic Code 5242, the 
General Rating Formula for Diseases and Injuries of the Spine 
is used, criteria for which are outlined in Section B, above.  

Examination of the relevant medical evidence reveals no 
evidence of ankylosis of the veteran's spine, either 
favorable or unfavorable.  Further, the veteran's range of 
motion was found to be to 80 degrees in forward flexion on 
repetitive testing at the September 2005 examination.  Based 
on the finding of mild paraspinal muscle spasms and a 
consideration of the minimal impact on the veteran's range of 
motion found by the VA examiner, the Board concludes that a 
rating of 20 percent from September 27, 2005, for the 
veteran's mechanical low back pain with degenerative changes 
is proper.  As the veteran's forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less and 
there is no evidence of ankylosis of the entire thoracolumbar 
spine, a 40 percent rating is not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
Board further does not find that application of Diagnostic 
Codes 5010 and 5003 would be of benefit to the veteran in 
analyzing his low back disability since September 27, 2005, 
as a 20 percent rating under those codes is the highest 
available.  Further, the veteran has not suffered 
incapacitating episodes of total duration of at least four 
weeks during the 12 months preceding the evaluation, 
rendering a higher rating of 40 percent for intervertebral 
disc syndrome under Diagnostic Code 5243 inapplicable.  Thus, 
the Board concludes that the 20 percent rating assigned by 
the RO under Diagnostic Code 5242 is proper.

D.  Left and Right Hip Disability Since September 27, 2005

Since September 27, 2005, the RO has assigned a 10 percent 
evaluation for the veteran's greater trochanteric bursitis of 
the right hip and for the left hip, in accordance with the 
criteria set forth in the rating schedule.  Under Diagnostic 
Code 5019, bursitis is rated on limitation of motion of 
affected parts.  Thus, in rating the bilateral hip 
disability, specific consideration was given to 38 C.F.R. § 
4.71a, Diagnostic Code 5252, for limitation of flexion of the 
thigh.  Under Diagnostic Code 5252, a noncompensable 
disability evaluation is assigned for flexion of the thigh 
greater than 45 degrees, and a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For a 20 percent disability evaluation, there must 
be limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  A 40 percent rating requires flexion limited to 10 
degrees.

A review of the relevant medical evidence reveals that on 
range of motion testing of the veteran's hips during the 
September 2005 VA examination, flexion was from zero to 115 
degrees bilaterally, not worsened by repetition of motion.  
The examiner noted tenderness on the left greater trochanter 
and diagnosed bilateral greater trochanteric bursitis that 
did not have a major functional impact on the veteran.  Based 
on this evidence, and considering the veteran's complaints of 
pain and limitation of motion, the RO assigned a 10 percent 
rating to both the veteran's right and left hips.  These 
ratings explicitly considered pain on use of the joint 
pursuant to DeLuca, supra.

Having reviewed this evidence, the Board concludes that 
increased ratings for the veteran's right and left hip 
disabilities are not warranted.  Because the evidence does 
not show limitation of flexion to 30 degrees or less, a 
disability rating greater than 10 percent for right or left 
hip disability is not warranted under Diagnostic Code 5252.  
Even considering functional loss due to pain, the medical 
evidence reflects flexion to no worse than 115 degrees.  
Thus, an increased rating is not warranted.  Generally, even 
when considering additional functional loss due to pain, 
testing has shown that the veteran has a greater range of 
motion of the right hip than is compensable under the 
relevant rating criteria.  Moreover, there is no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a rating greater 
than 10 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. 202.  In so deciding, the Board acknowledges the 
veteran's representative's argument that the finding of "not 
major impact" does not clarify whether the impact of pain on 
repeated motion is "moderate" or "minimal."  The Board 
concludes, however, that the examiner's evaluation of the 
veteran's hips, including the range of motion testing, has 
properly considered the veteran's functional limitations.  
Those limitations are adequately compensated by a 10 percent 
rating for the veteran's right and left hips.

E.  Extra-schedular Evaluation

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
claims are so exceptional or unusual as to warrant the 
assignment of higher ratings on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); frequent periods of treatment, 
let alone hospitalization; or evidence that the veteran's 
disabilities otherwise render impractical the application of 
the regular schedular standards.  Notwithstanding the 
veteran's report that his disabilities threaten his continued 
employment and render the requirements of his employment 
difficult, the fact remains that the veteran is currently 
employed and has worked for the same employer for at least 
four years.  Further, although the Board acknowledges that 
the veteran was required to take medical retirement from 
prior employment in 1987 due to being unable to stand at a 
factory line, the Board again notes that the veteran is 
currently employed and is able to use aids such as a cane and 
an electric cart to help compensate for his difficulty 
walking.  Further, the veteran has not received any 
treatment, let alone been hospitalized, for his disabilities.  
The Board thus finds no marked interference with the 
veteran's employment as a result of any disability at issue 
to warrant consideration of an extra-schedular rating.  
Therefore, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claims for higher ratings 
for the veteran's service-connected knee, back, and hip 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating greater than 20 percent for chondromalacia of the 
left knee, status post-patellectomy, is denied.

A rating greater than 10 percent for chondromalacia of the 
right knee prior to September 27, 2005, is denied.

A rating greater than 20 percent for chondromalacia of the 
right knee with degenerative changes since September 27, 
2005, is denied.

A rating greater than 20 percent for traumatic degenerative 
changes of bilateral hips with mechanical low back pain with 
probable early degenerative changes prior to September 27, 
2005, is denied.

A rating greater than 20 percent for mechanical low back pain 
with degenerative changes since September 27, 2005, is 
denied.

A rating greater than 10 percent for greater trochanteric 
bursitis with degenerative changes of the right hip since 
September 27, 2005, is denied.

A rating greater than 10 percent for greater trochanteric 
bursitis with degenerative changes of the left hip since 
September 27, 2005, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


